Citation Nr: 0304888	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  96-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right hand 
disability.

2.  Entitlement to service connection for bilateral 
degenerative arthritis of the wrists.

3.  Entitlement to an increased (compensable) rating for 
scars of the left hand.

4.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently rated as 30 percent 
disabling.

5.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1968 to December 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied increased ratings for 
service-connected right knee disability and left hand 
scarring; granted an increased rating of 10 percent for 
service-connected left knee disability; determined that new 
and material evidence had not been submitted to reopen the 
claims of service connection for right hand disability and 
spinal disc condition; and denied service connection for a 
bilateral hip disability, bilateral wrist/arm disability, and 
for first degree flash burns of the right hand, right arm, 
and face.  The veteran appealed this rating decision.  In 
December 1995, the veteran withdrew his claim of service 
connection for first-degree flash burns of the right hand, 
right arm, and face.

In a September 2000 rating decision, service connection for 
degenerative joint disease at L5-S1 was granted with a 40 
percent assigned rating.  In addition, service connected was 
granted for limitation of motion of the hips bilaterally with 
an assigned 10 percent rating.  Thus, the issues of service 
connection for back and hip disabilities were resolved.  A 
rating of 30 percent was granted for degenerative arthritis 
of the right knee, effective May 1995, and a rating of 20 
percent was granted for degenerative arthritis of the left 
knee, effective May 1995.  The Board notes that the United 
States Court of Appeals for Veterans Claims ("the Court") 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of the 
ratings remains in appellate status.  

As a preliminary matter, the Board notes that the issue of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for a right hand 
disability was considered by the RO pursuant to the "material 
evidence" test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  However, the Board notes that in Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998), the Federal Circuit 
held that the Court erred in adopting the "material evidence" 
test articulated in Colvin.  Hodge, 155 F.3d at 1363-64.  In 
light of the holding in Hodge, the RO reconsidered the 
veteran's claim under the new standard.  As set forth below, 
the Board finds that new and material evidence has been 
presented to reopen the claim of service connection for a 
right hand disability.  However, the Board is not, at this 
time, considering the claim of entitlement to service 
connection for a right hand disability on the merits.  
Rather, the Board is undertaking additional development on 
the issue of service connection for a right hand disability 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  In a March 1988 decision, the Board denied service 
connection for a right hand disability.

2.  Evidence submitted since the Board's March 1988 decision 
which denied service connection for a right hand disability 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  Bilateral wrist/arm disabilities to include carpal tunnel 
syndrome and degenerative joint disease were not manifest 
during service or within one year of service and are not 
attributable to service.

4.  Scars of the left hand are asymptomatic.  

5.  Other impairment of the right knee is manifested by 
severe instability.

6.  Degenerative arthritis of the right knee limits flexion 
of that leg to 80 degrees with pain and extension to 10 
degrees with pain; movement of the knee causes pain, 
weakness, fatigue, and lack of endurance following repeated 
use.

7.  The left knee other impairment is productive of no more 
than moderate instability.  

8.  Degenerative arthritis of the left knee limits flexion to 
115 degrees with pain and extension to 10 degrees with pain; 
movement of the knee causes pain, weakness, fatigue, and lack 
of endurance following repeated use.


CONCLUSIONS OF LAW

1.  The March 1988 Board decision, in which service 
connection for a right hand disability was denied, is final.  
38 U.S.C.A. § 7104(b) (West 1991).

2.  New and material evidence has been submitted since the 
Board's March 1988 decision which denied service connection 
for a right hand disability; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2002).

3.  Bilateral wrist/arm disabilities to include carpal tunnel 
syndrome and degenerative joint disease were not incurred in 
or aggravated by service nor may they be presumed to have 
been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2002).

4.  The criteria for a compensable rating for scars of the 
left hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, 4.118, Part 4, Diagnostic Code 7805 
(2001), revised by 67 Fed. Reg. 49,590-49,596 (2002) (to be 
codified at 38 C.F.R. Part 4, Diagnostic Code 7805).

5.  Instability of the right knee is no more than 30 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.59, 4.71a, Diagnostic Code 5257 (2002); VAOPGCPREC 23-
97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

6.  A 10 percent rating for degenerative arthritis of the 
right knee based on limitation of motion is met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45,4.59, 
4.71a, Diagnostic Code 5260 (2002); VAOPGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-98 (August 14, 1998).

7.  Instability of the left knee is no more than 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.59, 4.71a, Diagnostic Code 5257 (2002); VAOPGCPREC 23-
97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

8.  A 10 percent rating for degenerative arthritis of the 
left knee based on limitation of motion is met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45,4.59, 
4.71a, Diagnostic Code 5260 (2002); VAOPGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In May 1995, the veteran was 
informed to submit evidence.  He was again so informed during 
the course of his appeals.  The record shows that the veteran 
was properly notified of the outcome of the September 1995 
and September 2000 decisions.  The discussion in the RO's 
September 1995 decision; October 19995 statement of the case; 
April 1996, July 1997, and August 2000 supplemental 
statements of the case; and September 2000 rating decision, 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  In addition, in June 2002, the Board 
internally developed the veteran's claim for further 
evidence.  In October and December 2002, the veteran was 
advised of the development undertaken. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim.  Notably, as indicated above, 
the veteran's claim has been developed to obtain all VA 
records and the veteran has been afforded multiple 
examinations.  In sum, the Board finds that the record 
contains sufficient evidence to make a decision on the claim.  
VA has fulfilled its duty to assist.


Background

The veteran had active service from June 1968 to December 
1974.

The service medical records reflect the following.  In 
October 1968, the veteran suffered an abrasion on his left 
hand, but no left wrist injury was noted.  In October 1969, 
the veteran suffered flash burns on his right hand and arm.  
A sterile wrap was applied to his arm.  The wounds were noted 
to possibly be second degree burns.  The veteran also 
suffered a puncture wound to his left hand in October 1969.  
The wound was sutured.  No wrist injury was noted.  The 
veteran injured his right hand in February 1971.  The hand 
was noted to be swollen, but the x-rays were negative.  The 
veteran was told not to use his right hand for one week.  As 
such, his duty was restricted for that week.  In April 1974, 
prior to separation, the veteran was examined.  No 
abnormalities of the upper extremities were demonstrated.  

Following his separation from service, the veteran was 
afforded a VA examination in March 1975.  This examination 
pertained to the veteran's lower extremities.  In July 1975, 
the veteran filed a claim for VA compensation benefits.  He 
alleged that he had bilateral knee disabilities due to 
service.  

In a September 1975 rating decision, service connection was 
granted for injury to right knee, chondromalacia of the 
patella with tendon transfer, rated as 20 percent disabling; 
and for chondromalacia of the left knee, left patella, rated 
as non-compensable.  The grant of service connection was 
based on a finding that the veteran injured both knees during 
service when he fell from a water tower and a tendon transfer 
surgery was performed on the right knee.  It was noted that 
the veteran had been discharged from service due to residual 
right knee impairment.  

Thereafter, the veteran was afforded medical treatment by VA.  
A January 1976 x-ray of the right wrist, hand, and thumb was 
normal.

In February 1986, the veteran was afforded a VA examination.  
At that time, the veteran indicated that his right hand would 
swell and "draw up."  The examination was limited to the 
back and knees.

In an April 1986 rating decision, the 20 percent rating for 
injury to right knee, chondromalacia of the patella with 
tendon transfer, was reduced to 10 percent disabling.  

In an October 1986 statement, the veteran indicated that he 
experienced right hand swelling and drawing up.  He stated 
that he incurred trauma of the right hand while he was 
stationed in Germany.  He related that while he was moving a 
stove with 3 other men, the stove slipped and his hand was 
pinned between the stove and the wall.  Thereafter, he was 
placed on limited duty.  

In a January 1987 rating decision, in pertinent part, the 
veteran was granted service connection for scarring of the 
left hand, but was denied service connection for a right hand 
disease or injury.  The veteran appealed to the Board the 
denial of service connection for residuals of a right hand 
injury.

In a March 1988 decision, the Board found that the veteran 
sustained right hand injuries inservice, but they were acute 
and transitory in nature and resolved without lasting 
residuals.  The Board concluded that a right hand disorder 
was neither incurred in nor aggravated by the veteran's 
active military service.  Therefore, service connection was 
denied.  

In June 1995, the veteran was afforded a VA orthopedic 
examination.  The examiner noted that in 1994, the veteran 
had undergone a carpal tunnel release of his right hand, but 
this did not resolve right hand problems.  Examination of the 
upper extremities to include the right hand was normal.  
There was a scar on the palmar side of the right wrist where 
the carpal tunnel release had been performed.  Examination of 
the right knee showed an incision line 3 inches in length in 
the anteromedial part of the right knee through which the 
Houser operation had been performed.  The veteran had a small 
laceration which had healed on the lateral side of the right 
knee anterior part as well as another healed laceration in 
the upper and middle lateral leg.  X-rays of the right knee 
showed that the Houser operation had been performed and there 
was a metal staple on the tibia still present.  There was 
also evidence of chondromalacia of the patellofemoral joint.  
X-rays of the left knee also showed evidence of mild 
arthrosis.  

Thereafter, further VA records were received documenting VA 
treatment since the 1980's.

In March and June 1987, the veteran's right hand/wrist was x-
rayed.  The x-rays were normal.  Records from March to 
October 1987 document treatment for right hand carpal tunnel 
syndrome/nerve entrapment.  It was noted that the veteran 
reported having had a history of trauma to his hands during 
service.  It was further noted that the veteran had 
experienced numbness and tingling for 2 years.  In October 
1992, he underwent an electromyograph (EMG) study which 
confirmed the presence of carpal tunnel syndrome and right 
ulnar neuropathy.  In February 1993, the veteran was afforded 
a bone scan which revealed bilateral degenerative joint 
disease of the wrists.  Clinical records placed the onset of 
wrist pain to 1987.  

In June 1994, the veteran's knees were examined.  Lachman's 
and Drawer tests were negative.  It was noted that the 
patellae were stable.  The examiner indicated that the 
veteran had degenerative joint disease of both knees.  In 
August 1994, the veteran complained of pain in his right knee 
with radiation to his right buttock and right leg and also of 
spasm.  

June 1995 VA records included x-rays of the knees which 
showed minimal degenerative arthritis as well as a 
rectangular staple at the patellar insertion.  Clinical 
records revealed a report of increased right knee pain.  The 
examination was positive for swelling, crepitus, and valgus 
deformity of the knee.  Extension was to zero degrees and 
flexion was to 150 degrees.  There was fullness of the right 
lateral infrapatellar bursa.  There was no effusion or 
patellar grind.  There was positive lateral laxity which was 
considerably severe.  The veteran was prescribed pain 
medication, was referred to the prosthetic clinic for a knee 
orthopedic consultation to correct the valgus deformity 
(where he was later provided knee braces), and he was 
provided a cane for his left hand to unload the right knee.  
In July 1995, the right knee was noted to be stable, but 
still exhibited infrapatellar tenderness and crepitus.  In 
September 1995, the veteran's right knee exhibited neither 
effusion or pain.

In March 1996, VA clinical records revealed extension of the 
right knee to zero degrees and flexion to 110 degrees.  The 
veteran had crepitus as well as mild valgus deformity.  The 
left knee was noted to be normal.  July 1996 findings were 
essentially the same.  In addition, it was noted that the 
veteran had swelling on walking.  In January 1997, the right 
knee was positive for scarring.  The veteran also had mild 
tenderness with movement.  The left knee was positive for 
crepitus, but the veteran had good range of motion, no 
effusion, no fluid, and no subluxation.  In February 1997, 
the right knee was noted to be stable and in June 1997, it 
was noted that there was no swelling.  The examiner stated 
that the veteran had severe arthritis of the right knee.  

In June 1997, the veteran testified at a personal hearing.  
At that time, the veteran related that he could not walk more 
than a few steps without pain.  He stated that he walked with 
a cane and also had a right knee brace.  The veteran reported 
that he had much difficulty with stair-climbing.  He related 
that he had intermittent knee swelling.  He reported that 
sometimes his left knee buckled, but his right knee had not 
buckled subsequent to the tendon surgery inservice.  The 
veteran stated that he had to keep his knees elevated when 
sleeping and related that he was not able to walk with a 
normal gait.  The veteran stated that he had to purchase 
special shoes for walking.  He indicated that the right knee 
was much worse than the left knee.  With regard to his right 
hand, the veteran related that he injured his right hand 
during service while moving a stove and was thereafter placed 
on limited duty.  During service, he related that he had 
intermittent problems with his right hand.  After service, 
the veteran stated that his right hand began bothering him 
again in 1987.  He indicated that he had carpal tunnel 
syndrome and had surgery.  His right hand problem also 
related in a right arm problem.  In addition, the veteran 
related that his physicians wanted to perform the same 
surgery on his left hand, but he refused.  The veteran 
reported that he injured his left hand during service, too.  

In July 1998, the veteran was referred for an examination by 
VA.  At that time, the veteran reported symptoms in his right 
and left knee in the form of pain, weakness, stiffness, 
recurrent subluxation, swelling, inflammation, instability, 
locking, fatigue, and lack of endurance.  The veteran 
reported that he was unable to walk due to pain and that the 
knee frequently popped upon walking and standing.  He related 
that the symptoms were constant and last 4 to 6 hours per 
day.  The veteran stated that wearing his knee brace, 
resting, and elevation only relieve his symptoms temporarily.  
The veteran reported that he was unable to squat down and was 
unable to climb stairs without holding onto a wall or 
railing.  The veteran stated that he had developed pain, 
weakness, and limitation of motion.  He indicated that he 
needed knee braces and orthopedic shoes.  The examiner 
indicated that the veteran did require corrective shoes and 
shoe inserts for assistance with ambulation.  His gait was 
noted to be moderately abnormal.  The veteran walked with a 
limp and was antalgic, favoring the right.  Examination of 
the feet revealed evidence of abnormal weight-bearing with 
evidence of callouses on the left plantar aspect of the left 
foot in addition to an unusual shoe wear pattern on the left.  
The examiner indicated that the veteran had limited function 
of standing and walking on the examination due to pain in the 
knees.  Physical examination of the knee revealed evidence of 
crepitus and abnormal movement with instability in the right 
knee.  A surgical scar was also noted to be present on the 
right knee.  Range of motion testing revealed active flexion 
of the right knee limited to 90 degrees with pain throughout 
at 90 degrees.  Movement against gravity was 90 degrees 
movement against strong resistance at 60 degrees.  Extension 
was to 10 degrees with pain at 10 degrees.  There was 
movement against gravity to 10 degrees and movement against 
strong resistance at 40 degrees.  Range of motion of the left 
knee revealed flexion limited to 120 degrees with pain at 115 
degrees.  Movement against gravity was 120 degrees movement 
against strong resistance at 90 degrees.  Extension was to 
zero degrees with pain at zero degrees.  There was movement 
against gravity to 10 degrees and movement against strong 
resistance at 30 degrees.  The Drawer and McMurray tests were 
negative bilaterally.  There was evidence of laxity at the 
collateral ligament in the right knee.  The range of motion 
of the affected joints were additionally limited by pain, 
weakness, fatigue, and lack of endurance following repeated 
use with pain having a major impact on function.  The veteran 
did not have constitutional signs of arthritis such as 
anemia, weight loss, fever, or skin disorder.  The diagnosis 
was right knee injury, chondromalacia patella with tendon 
transfer, and degenerative arthritis and chondromalacia left 
patella with degenerative arthritis.  The examiner opined 
that the veteran's knee disabilities would impact the 
veteran's occupation due to his inability to stand or walk 
more than 20 minutes without rest.  

In November 1998, the veteran was referred by VA for another 
examination.  Physical examination revealed that the 
veteran's gait was abnormal in that he limped and was 
antalgic, favoring the left leg.  The examiner indicated that 
the veteran required corrective shoes and shoe inserts for 
assistance with ambulation.  In addition, it was noted that 
the veteran also required a knee brace during knee flare-ups 
and a cane for support.  Examination of the feet revealed 
evidence of abnormal weight-bearing with evidence of 
callouses in addition to an unusual shoe wear pattern.  The 
examiner indicated that the veteran had limited function of 
standing and walking on the examination due to pain in the 
knees.  Physical examination of the knee revealed evidence of 
crepitus and abnormal movement with instability in both 
knees.  A non-disfiguring surgical scar was also noted to be 
present on the right knee.  Range of motion testing revealed 
active flexion of the right knee limited to 90 degrees with 
pain at 80 degrees.  Movement against gravity was 90 degrees, 
movement against strong resistance at 70 degrees.  Extension 
was to 10 degrees with pain at 10 degrees.  There was 
movement against gravity to 10 degrees and movement against 
strong resistance at 40 degrees.  Range of motion of the left 
knee revealed flexion limited to 130 degrees with pain at 110 
degrees.  Movement against gravity was 110 degrees, movement 
against strong resistance at 70 degrees.  Extension was to 
zero degrees with pain at zero degrees.  There was movement 
against gravity to zero degrees and movement against strong 
resistance at 20 degrees.  The Drawer and McMurray tests were 
negative bilaterally.  There was evidence of laxity at the 
collateral ligament in the right knee.  The range of motion 
of the affected joints were additionally limited by pain, 
weakness, fatigue, and lack of endurance following repeated 
use with pain having a major impact on function.  The veteran 
did not have constitutional signs of arthritis such as 
anemia, weight loss, fever, or skin disorder.  The diagnosis 
was degenerative joint disease in the right and left knees.  
The examiner opined that the veteran's knee disabilities 
would impact the veteran's occupation due to his inability to 
stand or walk for prolonged periods. 

VA records show the following.  In December 1999 and January 
2000, the veteran was seen for an exacerbation of right knee 
pain.  In December 1999, it was noted that the veteran had 
good range of motion of the right knee, but with pain 
increasing on full extension.  There was no effusion or 
inflammation evident.  There was moderate tenderness, but 
collateral ligaments were stable.  Drawer sign was negative.  
There was prominent tibial tuberosity on the right.  
McMurray's sign was equivocal, there was mild popping 
medially.  There was a well-healed medial knee scar.  
Crepitations were positive.  January 2000 knee x-rays 
revealed medical and patellofemoral compartment degenerative 
changes with a small effusion.  Range of motion testing in 
February 2000 showed right knee active flexion to 123 degrees 
with pain and extension to negative 10 degrees with pain; 
passive range of motion was to 125 degrees with pain and 
extension was to negative 4 degrees with pain.  Left knee 
active range of motion was to 134 degrees with pain and 
extension to negative 6 degrees with pain.  Passive range of 
motion was to 142 degrees with pain and extension was to zero 
degrees with pain.  Range of motion testing in March 2000 
showed right knee active flexion to 123 degrees with pain and 
extension to negative 2 degrees with pain; passive range of 
motion was to 125 degrees with pain and extension was to 
negative 2 degrees with pain.  Left knee active range of 
motion was to 130 degrees with pain and extension to zero 
degrees with pain.  Passive range of motion was to 143 
degrees with pain and extension was to negative 3 degrees 
with pain.  

In a September 2000 rating decision, service connection for 
degenerative joint disease at L5-S1 was granted with a 40 
percent assigned rating.  An increased rating of 30 percent 
was granted for degenerative arthritis of the right knee, 
effective May 1995, and an increased rating of 20 percent was 
granted for degenerative arthritis of the left knee, 
effective May 1995.

In September 2000, the veteran fell with all of his weight on 
his hands and wrist.  He sustained multiple sprains of the 
wrists, knees, and ankles.  X-rays revealed no fracture or 
dislocation.  Knee x-rays continued to show degenerative 
osteoarthritis.  

In June 2001, the veteran injured his left hand upon lifting.  
It was noted to be red and swollen over several digits.  In 
addition, the veteran fell and injured his right hand.  

In June 2002, the Board requested that recent VA medical 
records be obtained.  Thereafter, such records were received.  
In 2001 and 2002, the veteran participated in physical 
therapy to reduce pain and numbness in his right hand and 
also lower extremity discomfort.  In January 2002, it was 
noted that the veteran was gainfully employed.  July 2002 
right hand x-rays showed significant arthritic changes.  

In September 2002, it was noted that the veteran was 
experiencing pain in multiple sites and was considering 
pursuing a medical disability retirement.  In September 2002, 
it was noted that the veteran had paresthesia of both hands.  
It was also noted that the veteran's gait was not antalgic 
and displayed no ataxia.  In a consultation, it was noted 
that the veteran was still employed.  


Analysis

New and Material Evidence

When a claim has been disallowed by the Board, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104.  According to the 
Court, the pertinent VA law requires that in order to reopen 
a previously and finally disallowed claim, there must be new 
and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In this 
case, the last final decision of record was the March 1988 
decision.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge.  The Board notes that the legal standard of 
what constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a).)

The veteran seeks to reopen his claim of service connection 
for a right hand disability.  In the March 1988 decision, the 
Board found that the veteran sustained right hand injuries 
inservice, but they were acute and transitory in nature and 
resolved without lasting residuals.  The Board concluded that 
a right hand disorder was neither incurred in nor aggravated 
by the veteran's active military service.  Therefore, service 
connection was denied.  

The additional evidence added to the record since the March 
1988 decision is listed above.  In pertinent part, the 
veteran provided allegations regarding his right hand during 
his June 1997 hearing.  The veteran related that he injured 
his right hand during service while moving a stove and was 
thereafter placed on limited duty.  During service, he 
related that he had intermittent problems with his right 
hand.  After service, the veteran stated that his right hand 
began bothering him again in 1987.  He indicated that he had 
carpal tunnel syndrome and had surgery.  His right hand 
problem also resulted in a right arm problem.  The Board 
notes that the veteran's allegations regarding his inservice 
injury and intermittent problems thereafter were previously 
of record at the time of the March 1988 Board decision; thus, 
those allegations are not new to the record, but are 
duplicative.  The veteran's allegation is that he began 
having hand problems in 1987 which he believes are related to 
service.  

The other pertinent evidence to the record consists of VA 
medical records.  As noted, the Board previously developed 
the veteran's claim internally to obtain VA records.  These 
records establish treatment and diagnosis of right carpal 
tunnel syndrome since 1987 as well as arthritis of the right 
hand as shown in x-ray in 2002.  

In sum, the new medical evidence establishes the presence of 
right carpal tunnel syndrome since 1987 and arthritis of the 
right hand since 2002.  At the time of the March 1988 Board 
decision, the veteran did not have any current right hand 
disability based on the evidence of record.  Since the 
Board's prior denial was made in part on the basis that there 
was no current diagnosis of a right hand disability, the new 
records remedy that prior defect and the veteran has 
submitted new and material evidence.  This evidence is 
relevant and probative to the issue at hand and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Service Connection

The Board notes that where a combat veteran alleges he 
suffers disability due to an injury incurred in service, 38 
U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, the veteran asserts that he has bilateral wrist/arm 
disabilities due to an incident in service when he injured 
his wrists/arms moving a stove.  The veteran does not allege 
that his wrists/arms were injured during combat service.  
Thus, 38 U.S.C.A. § 1154(b) is not for application..

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Additionally, 
the pertinent laws and regulations provide that arthritis and 
organic disease of the nervous system will be presumed to 
have been incurred in service if either had become manifest 
to a degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).  38 C.F.R. § 3.303(d) provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  

As noted above, the issue of entitlement to service 
connection for a right hand disability is a separate issue 
and is being handled separately from this service connection 
claim for bilateral wrist/arm disabilities.  In addition, the 
issue of service connection for flash burns on the right arm 
is a separate issue which the veteran is not pursuing at this 
time.  

The service medical records reflect that the veteran suffered 
a puncture wound to his left hand in October 1969.  The wound 
was sutured.  No wrist or arm injury was noted.  The veteran 
injured his right hand in February 1971.  The hand was noted 
to be swollen, but the x-rays were negative.  The veteran was 
told not to use his right hand for one week.  No wrist or arm 
injury was noted.  His duty was restricted for a week.  In 
April 1974, the veteran was examined.  No abnormalities of 
the upper extremities were demonstrated.  

Following service, the veteran was treated by VA.  A January 
1976 x-ray of the right wrist, hand, and thumb was normal.  
In February 1986, the veteran was afforded a VA examination.  
At that time, the veteran indicated that his right hand would 
swell and "draw up."  The examination was limited to the 
back and knees.

In an October 1986 statement, the veteran indicated that he 
experienced right hand swelling and drawing up.  He stated 
that he incurred trauma of the right hand while he was 
stationed in Germany.  He related that while he was moving a 
stove with 3 other men, the stove slipped and his hand was 
pinned between the stove and the wall.  Thereafter, he was 
placed on limited duty.  The veteran did not refer to his 
right wrist or arm nor his left wrist or arm.  

In March and June 1987, the veteran's right hand/wrist was x-
rayed.  The x-rays were normal.  Records from March to 
October 1987 document treatment for right hand carpal tunnel 
syndrome/nerve entrapment.  It was noted that the veteran 
reported having had a history of trauma to his hands during 
service.  It was further noted that the veteran had 
experienced numbness and tingling for 2 years.  Thereafter, 
the veteran continued to be treated by VA for right carpal 
tunnel syndrome.  In October 1992, he underwent an EMG study 
which confirmed the presence of carpal tunnel syndrome and 
right ulnar neuropathy.  In February 1993, the veteran was 
afforded a bone scan which revealed bilateral degenerative 
joint disease of the wrists.  Clinical records placed the 
onset of wrist pain to 1987.  

In June 1995, the veteran was afforded a VA orthopedic 
examination.  The examiner noted that in 1994, the veteran 
had undergone a carpal tunnel release of his right hand, but 
this did not resolve right hand problems.  Examination of the 
upper extremities to include the right hand was normal.  
There was a scar on the palmar side of the right wrist where 
the carpal tunnel release had been performed. 

In an October 1995 VA Form 9, the veteran asserted that the 
injury he sustained in February 1971 resulted in current 
bilateral wrist/arm disabilities. 

In June 1997, the veteran testified at a personal hearing.  
At that time, the veteran related that he injured his right 
hand during service while moving a stove and was thereafter 
placed on limited duty.  During service, he related that he 
had intermittent problems with his right hand.  After 
service, the veteran stated that his right hand began 
bothering him again in 1987.  He indicated that he had carpal 
tunnel syndrome and had surgery.  His right hand problem also 
resulted in a right arm problem.  In addition, the veteran 
related that his physicians wanted to perform the same 
surgery on his left hand, but he refused.  The veteran 
reported that he injured his left hand during service, too.  

In September 2000, the veteran fell with all of his weight on 
his hands and wrists.  He sustained multiple sprains of the 
wrists, knees, and ankles.  X-rays revealed no fracture or 
dislocation.  In June 2001, the veteran injured his left hand 
upon lifting.  It was noted to be red and swollen over 
several digits.  In addition, the veteran fell and injured 
his right hand.  In 2001 and 2002, the veteran participated 
in physical therapy to reduce pain and numbness in his right 
hand.  July 2002 right hand x-rays showed significant 
arthritic changes.  In September 2002, it was noted that the 
veteran had paresthesia of both hands.  

In sum, the veteran suffered documented injuries to his right 
and left hands during service.  No disease or injury 
involving either of his wrists/arms was documented.  
Examination prior to separation revealed no abnormalities of 
the upper extremities.  Thus, the competent evidence shows no 
residuals of either injury at separation.  There is no 
competent evidence establishing any disease of the 
wrists/arms within one year of the veteran's separation from 
service.  Beginning in 1987, the veteran was diagnosed as 
having carpal tunnel syndrome.  In February 1993, a bone scan 
revealed bilateral degenerative joint disease of the wrists.  
Although the veteran maintains that he has current bilateral 
arm/wrist disabilities which are related to inservice 
injuries, he is not competent to make this medical 
assessment.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In September 2000, the veteran sprained his wrist 
and in June 2001, he injured his left hand.  These incidents 
occurred independent from service. 

In light of the foregoing, the Board finds that current 
bilateral wrist/arm disabilities to include carpal tunnel 
syndrome as well as degenerative joint disease were not 
manifest during service or within one year of service and are 
not attributable to service.

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  A preponderance of 
the evidence is against the claim of service connection for 
bilateral wrist/arm disabilities.  


Ratings

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on more recent evidence regarding the 
level of the veteran's service-connected disabilities.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  


Scars of the Left Hand

The rating schedule provides ratings under several Diagnostic 
Codes for scarring of the skin.  Prior to August 30, 2002, 
the rating schedule provided that scars which are 
superficial, poorly nourished, with repeated ulceration are 
rated under Diagnostic Code 7803.  Scars which are 
superficial, tender and painful on objective demonstration 
are rated as 10 percent disabling under Diagnostic Code 7804.  
Under Diagnostic Code 7805, other scars are rated based on 
the limitation of function of the part affected. 

The Board notes that the rating criteria for disabilities of 
the skin were revised, effective August 30, 2002.  In 
general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one most favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The 
revised pertinent regulations are as follows:

Diagnostic Code 7803 provides a 10 percent rating for scars 
which are superficial and unstable.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  Diagnostic Code 7804 
provides a 10 percent rating for scars which are superficial 
and painful on examination.  Again, a superficial scar is 
noted to be one not associated with underlying soft tissue 
damage.  Diagnostic Code 7805 provides that other scars are 
to be rated based on the limitation of function of affected 
part.

The veteran himself makes no specific allegations regarding 
his left hand scars other than to assert that a compensable 
rating should be granted.  

In June 1995, the veteran was afforded a VA examination.  
Examination of the veteran's upper extremities were normal.  

In sum, there is no competent evidence showing any residual 
impairment due to the veteran's left hand scarring.  There is 
no competent evidence showing that left hand scarring is 
poorly nourished, with repeated ulceration, or unstable; 
tender and/or painful on objective demonstration/examination, 
or productive of any limitation of function. 

The Board finds that the veteran's left hand scars are 
asymptomatic and, therefore, entitlement to a compensable 
rating is not established.  Since the veteran's left hand 
scarring is asymptomatic, neither the old nor the new version 
of the rating criteria is more favorable and the veteran has 
not been prejudiced in having his service-connected left hand 
scarring considered under both versions.  His left hand 
scarring has been rated under he criteria for Diagnostic Code 
7805.  The criteria for that diagnostic code were not 
affected by the revisions in the regulations.  Therefore, the 
Board finds that notification of the substance of the new 
regulations would serve no useful purpose and would only 
delay adjudication of the veteran's appeal.  See Soyini; 
Sabonis. 

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's left hand scars have caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.

In determining whether an increased rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert.  In light of the above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating.

Knees

Under Diagnostic Code 5260, the rating schedule provides a 
zero percent rating where flexion of the leg is limited to 60 
degrees; a 10 percent rating where flexion of the leg is 
limited to 45 degrees, a 20 percent rating where flexion is 
limited to 30 degrees, and a 30 percent rating where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, the 
rating schedule provides a zero percent rating where 
extension of the leg is limited to 5 degrees; a 10 percent 
rating where extension of the leg is limited to 10 degrees, a 
20 percent rating where extension is limited to 15 degrees, 
and a 30 percent rating for limitation to 20 degrees.  Full 
range of motion of the knee is zero to 140 degrees.  38 
C.F.R. § 4.71, Plate II.  

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, VA General Counsel has since held, that separate 
ratings are only warranted cases when the veteran has 
limitation of motion in his knees to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca and 38 C.F.R. §§ 4.45 and 4.59) 
where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).


1.  Diagnostic Code 5257

With regard to the right knee, the veteran maintains that he 
has subluxation and instability.  The competent evidence of 
record supports his assertions of lateral instability.  In 
June 1995, the right knee demonstrated severe lateral laxity.  
Thereafter, the veteran exhibited laxity on multiple 
occasions.  However, subluxation is not shown.  In January 
1997, it was specifically noted that he did not have 
subluxation and it was not objectively demonstrated 
thereafter.  

Thus, while severe lateral instability of the right knee is 
demonstrated by the evidence of record, subluxation has not 
been shown objectively.  The veteran is currently rated based 
on his right knee impairment under Diagnostic Code 5257.  He 
has been assigned the highest rating of 30 percent.  Although 
the veteran does not have subluxation, he has severe lateral 
instability.  Therefore, based on his severe lateral 
instability and his other symptomatology, the Board finds 
that the 30 percent rating is appropriate.  In addition, his 
arthritis and limitation of motion will be separately rated.  

With regard to the left knee, the competent evidence of 
record does not confirm the veteran's allegations of lateral 
instability and subluxation.  The veteran does not 
demonstrate either objectively.  

The veteran is currently rated based on his left knee 
impairment under Diagnostic Code 5257.  He has been assigned 
a rating of 20 percent.  The veteran's primary impairment of 
the left knee is limitation of motion/painful motion, but 
that limitation is rated separately.  The Board does not 
reduce the current rating under Diagnostic Code 5257 which 
has been assigned by the RO, however, there is no basis for a 
higher rating under that code.  

2.  Diagnostic Codes 5260 and 5261

The record establishes that the RO assigned the evaluations 
on the basis of instability.  If the RO employed diagnostic 
code 5257 as a hodgepodge basis to lump all manifestations 
together in an umbrella evaluation, such intent is not clear 
and not defendable.  Therefore, the Board shall accept that 
the evaluations were not based on limitation of motion 
factors.  

It is clear from the record that the veteran has peri-
articular pathology.  In addition, there is limited motion 
and painful motion.  The provisions of 38 C.F.R. § 4.59 
establish that the veteran is entitled to a minimum 
compensable evaluation for each joint.  However, evaluations 
in excess of 10 percent for each knee based on functional 
impairment are not warranted.

With regard to the right leg, at worst, the veteran's flexion 
was limited to 90 degrees, with pain at 80 degrees.  The 
record demonstrates that range of motion of the right knee is 
additionally limited by pain, weakness, fatigue, and lack of 
endurance following repeated use with pain having a major 
impact on function.  Even considering the additional 
limitations caused by the aforementioned factors, the veteran 
is able to flex his right knee beyond the level contemplated 
for a compensable rating under Diagnostic Code 5260.  

The veteran's right leg extension, at worst, was limited to 
10 degrees, even considering pain, weakness, fatigue, and 
lack of endurance.  

The Board accepts that the veteran has limitation of motion, 
limitation of function and painful motion.  However, the 
functional impairment remains better than limitation of 
extension to 15 degrees or limitation of flexion to 45 
degrees.  

Accordingly, with regard to the right leg, under Diagnostic 
Code 5260-5261, a 10 percent rating, but no more, is 
warranted. 

With regard to the left leg, at worst, the veteran's flexion 
was limited to 120 degrees, with pain at 115 degrees.  The 
record demonstrates that range of motion of the left knee is 
additionally limited by pain, weakness, fatigue, and lack of 
endurance following repeated use with pain having a major 
impact on function.  Even considering the additional 
limitations caused by the aforementioned factors, the veteran 
is able to flex his left knee beyond the level contemplated 
for a compensable rating under Diagnostic Code 5260.  

The veteran's left leg extension, at worst, was limited to 10 
degrees, even considering pain, weakness, fatigue, and lack 
of endurance. 

The Board accepts that the veteran has limitation of motion, 
limitation of function and painful motion.  However, the 
functional impairment remains better than limitation of 
extension to 15 degrees or limitation of flexion to 45 
degrees.  Accordingly, with regard to the left leg, under 
Diagnostic Code 5260-5261, a 10 percent rating, but no more, 
is warranted. 

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for either knee  The evidence in this 
case fails to show that the veteran's knee disabilities have 
caused marked interference with his employment beyond that 
contemplated by the assigned ratings.  The veteran clearly 
has physical limitations due to his knee disabilities, 
however, his ratings contemplate that his level of impairment 
includes industrial impairment.  Nevertheless, the Board 
notes that the veteran has been able to remain employed.  The 
veteran's knee disabilities have not required frequent 
periods of hospitalization rendering impractical the use of 
the regular schedular standards.  Id.

In determining whether an increased rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert.  In light of the above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for increased ratings based on lateral instability and 
subluxation of the knees, but a preponderance of the evidence 
establishes that separate 10 percent ratings are warranted 
for each knee based on limitation of motion/painful motion.




ORDER

The petition to reopen a claim for service connection for a 
right hand disability is granted.

Service connection for bilateral wrist/arm disabilities is 
denied.  

An increased rating for left hand scars is denied.  

An increased rating for degenerative arthritis of the right 
knee based on lateral instability and subluxation is denied.  

A 10 percent rating for degenerative arthritis of the right 
knee based on limitation of motion/painful motion is granted 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

An increased rating for degenerative arthritis of the left 
knee based on lateral instability and subluxation is denied.  

A 10 percent rating for degenerative arthritis of the left 
knee based on limitation of motion/painful motion is granted 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

